                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

SANDRA PITTMAN                                                          PLAINTIFF

V.                             CASE NO. 3:19-CV-16-BD

SOCIAL SECURITY ADMINSTRATION                                         DEFENDANT

                                         ORDER

       Pending is Commissioner of the Social Security Administration’s Unopposed

Motion to Reverse and Remand. (Docket entry #15) For good cause shown, the

Commissioner’s motion (#15) is GRANTED. This case is remanded under sentence four

of 42 U.S.C. § 405(g), for further administrative action.

       DATED this 1st day of August, 2019.

                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
